Dismissed and Opinion filed January 16, 2003








Dismissed and Opinion filed January 16, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00767-CV
____________
 
JOHN
HATTON, Appellant
 
V.
 
DANIEL
D. GRIGAR, Appellee
 

 
On Appeal from the 268th District Court
Fort
Bend County, Texas
Trial Court Cause No. 98,376
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a temporary injunction entered on June
28, 2002.  In the temporary injunction,
the trial court set the cause for trial on December 16, 2002.  On December 20, 2002, the trial court issued
a permanent injunction in this cause.




If, while on the appeal of the granting or denying of the
temporary injunction, the trial court renders final judgment, the case on
appeal becomes moot.  Isuani v. Manske‑Sheffield Radiology Group, P.A., 802
S.W.2d 235, 236 (Tex. 1991).  When
a case becomes moot on appeal, all previous orders pertaining to the temporary
injunction are set aside by the appellate court and the case is dismissed.  Id.
Accordingly, the appeal is dismissed as moot.  
 
PER CURIAM
 
Judgment rendered and Opinion
filed January 16, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.